Citation Nr: 1123566	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for a right knee disability, rated 0 percent from December 5, 2007, to November 22, 2009, and 10 percent from November 23, 2009, to the present. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 0 percent rating for a right knee disability (claimed as degenerative arthritis of the right knee), effective December 5, 2007.  In March 2010, the Board remanded the claim for additional development.  Thereafter, in a March 2011 rating decision, the RO awarded a 10 percent rating for the Veteran's right knee disorder, effective November 23, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From December 5, 2007, the effective date of service connection, to November 22, 2009, the Veteran's right knee disorder was manifested by subjective complaints of pain, stiffness, locking, weakness, swelling, loss of balance, and endurance, and fatigability, and objective findings of degenerative changes, shown on X-ray.  On range of motion testing, the Veteran demonstrated full right knee flexion and extension, without any tenderness to palpation, edema, effusion, weakness, tenderness, redness, heat, guarding of movement, locking, genu recurvatum, crepitus, subluxation, or ankylosis.  Additionally, clinical testing was negative for any objective signs of instability, neurological abnormalities, or scarring.  

2.  Since November 23, 2009, the Veteran's right knee disorder has been manifested by well-healed residuals of a partial right knee meniscectomy and chondroplasty.  While clinical testing has revealed objective evidence of slight instability, his right knee flexion and extension has remained within normal limits.   There have been no clinical findings of arthritis, gait abnormalities, ankylosis, tenderness to palpation, effusion, subluxation, or crepitus in the right knee.  Nor has there been any evidence of marked functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination, or any neurological abnormalities.

3.  Since November 23, 2009, the Veteran's post-operative right knee scarring has been manifested by clinical findings of superficial scars measuring less than 144 square inches.  The scars are not accompanied by tenderness, keloid formation, elevation, depression of the surface contour, tissue loss, inflammation, or edema.  Nor are they characterized by instability or other functional loss or adherence to the underlying scar tissue.  

4.  Throughout the pendency of this appeal, the Veteran's right knee disorder has been adequately compensated by the rating schedule.  Moreover, the Veteran's disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  From December 5, 2007, to November 22, 2009, the criteria for an initial 10 percent rating for right knee arthritis with noncompensable limitation of motion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5260, 5261, (2010).

2.  Since November 23, 2009, the criteria for a separate 10 percent rating, but not higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5257 (2010).

3.  Throughout the relevant appeals period, the criteria for any other separate or higher rating for the Veteran's service-connected right knee disorder have not otherwise been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 5262 (2010).

4.  Throughout the relevant appeals period, the criteria for a separate compensable rating for right knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, and 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2010).

5.  Throughout the relevant appeals period, the criteria for a separate compensable rating for neurological manifestations of the Veteran's right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2010).  

6.  Throughout the relevant appeals period, the criteria for referral for an initial increased disability rating for a right knee disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.120 (2010).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

In this case, the Veteran claims that his right knee disorder has warranted an initial compensable rating since December 5, 2007, and a rating in excess of 10 percent since November 23, 2009.  Accordingly, the Board will consider whether higher ratings are warranted during each of those two distinct stages of his appeal.

December 5, 2007, to November 22, 2009

From December 5, 2007, to November 22, 2009, the Veteran's right knee disorder was rated 0 percent disabling under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 contemplates degenerative arthritis, while Diagnostic Code 5260 pertains to limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2010).  In addition to those diagnostic criteria, the Board will consider whether higher or separate ratings are warranted under the diagnostic codes governing lateral instability (Diagnostic Code 5257) and limitation of extension (Diagnostic Code 5061).  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2010).

Under Diagnostic Code 5257, a 10 percent rating is warranted for knee impairment with slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for knee impairment with moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in Diagnostic Code 5257, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

The record shows that the Veteran was treated in service for right knee pain and diagnosed with a right medial meniscus tear and patellofemoral dysfunction.  He was afforded an August 2007 predischarge examination in which complained of constant right knee pain, which he described as "squeezing, burning, oppressing, and sharp."  At that time, the Veteran also reported neurological symptoms, manifested by radiating pain and weakness in his right lower extremity.  Additionally, the Veteran stated that his right knee disability was productive of swelling at night, giving way while walking and running, loss of balance and endurance, and fatigability.  However, he denied any underlying stiffness, heat, redness, or locking.  The Veteran indicated that his right knee symptoms worsened after physical activity and were relieved by rest and medication.  He also reported functional impairment manifested by a "loss of balance" while walking and running, but denied any incapacitating episodes resulting from his right knee disorder.  Nor did the Veteran report that his right knee problems interfered with his occupation as a research analyst, which he had performed for the previous nine years.  

On clinical examination, the Veteran demonstrated ranges of motion of 140 degrees flexion and 0 degrees extension, which were considered normal.  No additional limitation of function due to pain, fatigue, lack of endurance, or incoordination after repetitive use was shown.  Nor were there any findings of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  The anterior and posterior cruciate ligament stability tests of the right knee were within normal limits, as were the medial and lateral collateral ligament stability and medial and lateral meniscus tests of that joint.  Additionally, sensory and motor tests were negative for any abnormalities.  No reflex or other neurological testing appear to have been attempted.  X-rays revealed degenerative changes, with swelling, which were found to be consistent with a diagnosis of arthritis.

Following the above examination, the Veteran submitted lay statements alleging chronic pain and discomfort in his right knee that equaled or exceeded that associated with his left knee disorder.  Additionally, he complained of limitation of motion in his right knee due to swelling.  He also asserted that the physician who performed surgery on his left knee, during his period of active service, informed him that his right knee was actually the worse of the two.  Moreover, the Veteran contended that his right knee symptoms limited his "everyday performance" and restricted him from "living life to the fullest."

VA medical records dated from April 2008 to August 2008 show that the Veteran sought treatment and was prescribed medication for bilateral knee pain and related symptoms.  A musculoskeletal examination performed in August 2008 revealed no gross deformities.  Anterior and posterior drawer and pivot shift tests were also negative.  Additionally, the Veteran was found to have two-plus vascular pulses in his lower extremities, bilaterally, and a capillary refill rate of less than three seconds, which was considered normal.  No other musculoskeletal or neurological deficits were found.  Nevertheless, the Veteran's VA treating provider indicated that he would recommend additional X-rays if the Veteran's right knee pain increased.  The provider also advised the Veteran to return to the VA clinic if he experienced any painful flare-ups or any episodes of locking, giving out, swelling, or related symptoms of instability.  

Subsequent VA medical records period show that, for the remainder of the relevant appeals period, the Veteran continued to seek periodic treatment for right knee pain with subjective reports of unsteadiness and intermittent "clicking" suggestive of a right knee meniscal tear.  However, the Veteran's right knee disorder was not found to include any objective symptoms of lateral instability or subluxation.  On the contrary, clinical examinations performed periodically from September 2008 to early November 2009 revealed no evidence of internal derangement.  Nor were any abnormalities detected on varus and valgus stress, anterior and posterior drawer, or pivot shift testing. 

The Board is mindful of the Veteran's August 2007 complaints of right knee swelling and giving way, and his subsequent reports of unsteadiness and intermittent "clicking" with respect to that joint.  The Veteran is competent to report such symptoms, which are capable of lay observation  Layno v. Brown, 6 Vet. App. 465 (1994 ).  However, he is not competent to diagnose instability or subluxation of the knee without objective corroboration by a medical professional.  38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the absence of such objective corroboration, the Board finds that the Veteran's assertions with respect to right knee instability are not probative.  Moreover, the Board considers it significant that the record does not contain any clinical findings of right knee instability or subluxation throughout the relevant appeals period.  On the contrary, the record shows that all of his anterior and posterior cruciate ligament stability, medial and lateral collateral ligament stability, and medial and lateral meniscus tests results during this period were within normal limits.  Furthermore, there were no contemporaneous clinical findings of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Accordingly, the Board finds that the overall evidence of record does not support the assignment of a compensable rating under Diagnostic Code 5257 for the appeals period prior to November 23, 2009.  

Nor does the record warrant the assignment of a compensable rating under the diagnostic criteria governing limitation of motion.  Diagnostic Code 5260 provides for a 0 percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261 (limitation of extension of the leg), a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  The only range of motion findings during the relevant appeals period reveal that the Veteran displayed normal flexion and extension in his right knee at his July 2007 predischarge examination.  His subsequent VA medical records contain evidence of limitation of motion due to right knee swelling.  However, no additional range of motion testing was performed during the period prior to November 23, 2009.  Accordingly, the Board finds that the Veteran's recorded ranges of motion during this appeals period warrant no more than a 0 percent rating under Diagnostic Code 5260 and Diagnostic Code 5261 because limitation to a compensable level is not shown by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  

Additionally, as the Veteran did not meet the criteria for a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, separate compensable ratings under those diagnostic codes cannot be assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Nevertheless, the Board finds that the Veteran is entitled to a separate 10 percent rating under the diagnostic criteria pertaining to arthritis.  A separate rating for arthritis is assignable where, as here, the Veteran does not qualify for compensation under the diagnostic codes pertaining to limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2010).  

In this case, X-rays taken at the time of the Veteran's August 2007 predischarge examination revealed degenerative changes that supported a diagnosis of arthritis.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Code 5003.  Also, under that diagnostic code, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The knee is considered a major joint.  

Here, the Veteran exhibited right knee flexion and extension that were within normal limits at the time of his August 2007 VA examination.  However, the Board finds that the subsequent VA medical records, showing reduced right knee motion due to swelling, constitute evidence of limitation of motion sufficient to invoke the aforementioned portion of Diagnostic Code 5003, based on minimal (noncompensable) limitation of motion.  The Board concludes that the Veteran is therefore entitled to a 10 percent rating for his right knee under that diagnostic code during the period from December 5, 2007, to November 22, 2009.

The Board finds that the Veteran is not entitled to an increased rating due to functional impairment on repetitive use.  The Board recognizes that the August 2007 examination report and subsequent VA medical records show that he complained of pain, fatigability, and occasional loss of balance in his right knee after prolonged standing and walking.  However, contemporaneous clinical findings were negative for any limitation of movement by pain, fatigue, weakness, or lack of endurance.  Additionally, the Veteran was not found to have an impaired gait or difficulty walking so as to necessitate the use of a cane or other orthotic device.  In any event, the Board observes that the Veteran's subjective symptoms of right knee functional impairment are effectively encompassed in the 10 percent rating he has now been assigned based on noncompensable limitation of motion with arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The Veteran has not expressly contended, and the evidence does not otherwise suggest, that his right knee was restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, so as to entitle him to a single rating in excess of 10 percent under Diagnostic Code 5260 or Diagnostic Code 5661.  Nor does the evidence show that the Veteran's right knee disorder was manifested by both limited flexion and extension so as to warrant the assignment of separate compensable ratings under those diagnostic codes.  Thus, even taking into account the provisions regarding function loss due to pain and other factors, the Board finds that, for the period prior to November 23, 2009, the Veteran's right knee disorder did not warrant a rating in excess of 10 percent based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor can those provisions be used to justify a higher rating under the diagnostic criteria governing instability.  On the contrary, those provisions do not apply to Diagnostic Code 5257, which is not predicated on loss of range of motion.  38 C.F.R. §§  4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered whether a higher overall rating could be assigned under any other diagnostic criteria used to rate knee disorders.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the evidence does not show that the Veteran had any of those conditions during the relevant appeals period.  

Nor does the evidence show that the Veteran's right knee disorder was productive of scarring at any time prior to November 23, 2009.  Accordingly, the Board finds that the diagnostic codes governing scars are also inapplicable during this rating period.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2010).  Moreover, while cognizant of the Veteran's July 2007 complaints of radiating pain and weakness in his right lower extremity, the Board considers it significant that he was not diagnosed with a separate right knee neurological disorder at that time.  On the contrary, his July 2007 examination did not reveal any neurological deficits.  Nor were any shown in his subsequent VA medical records compiled during the relevant appeals period.  Those records revealed that the Veteran had two-plus vascular pulses and a capillary refill rate of less than three seconds in his lower extremities, which were considered normal.  Accordingly, the Board finds no basis to assign a compensable rating under the codes governing peripheral nerve injuries and their residuals.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, 8526 (2010).  In any event, the Board finds that the Veteran's symptoms of right knee pain and weakness are effectively contemplated in the 10 percent rating he has been assigned during the relevant appeals period.  Thus, to assign a separate rating for those symptoms under the neurological codes would amount to impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board is mindful of the Veteran's assertions that the surgeon who operated on his left knee in service advised him that his right knee was the more disabled of the two joints.  The Veteran is competent to report what his treating surgeon told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds that the credibility of the Veteran's account is reduced in light of its inconsistency with his service medical records, which have been associated with his claims folder.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Those records expressly show that the Veteran's pain and related symptoms were worse in his left knee, relative to his right.  Moreover, the Board assumes that, if an in-service physician had rendered the opinion that the Veteran describes, that opinion would be included in the his service medical records.  Indeed, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  The law presumes the regularity of the administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  

In any event, the Board observes that it is now granting the Veteran the same level of compensation for his right knee disorder that has been assigned for his left knee disorder, effective December 5, 2007, and the Veteran has in effect a higher level of compensation for his right knee, relative to his left, for the period since November 23, 2009.  Thus, even assuming, as the Veteran now alleges, that his right knee is more severely disabled than his left, that discrepancy is now shown in his respective levels of compensation for those service-connected disabilities.  There is nothing in the record to indicate that higher levels of compensation for his right knee are warranted.  

For the foregoing reasons, the Board finds that, for the period from the date of service connection through November 22, 2009, the Veteran's right knee disorder warranted a rating of 10 percent, but not higher, based on degenerative arthritis with noncompensable limitation of motion.  That rating is granted.  The preponderance of the evidence weighs against the claim for any rating higher than that and, thus, that claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

November 23, 2009, to the Present

Since November 23, 2009, the Veteran's right knee disorder has been assigned a 10 percent rating under Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage.  That is the highest rating available under that diagnostic code.  Accordingly, the Board must now consider whether separate or higher ratings are warranted under the other rating criteria outlined above.  

The pertinent evidence of record shows that, on November 23, 2009, the Veteran underwent a partial right knee meniscectomy and chondroplasty.  The surgery proceeded without incident and no significant post-operative complications were alleged or shown.  The Veteran did not claim and the RO did not assign a temporary total disability rating based upon surgery requiring convalescence.  Moreover, subsequent VA treatment records, dated from November 2009 to May 2010, show that, while the Veteran was briefly prescribed crutches after his operation, his right knee was noted to be healing well with no evidence of discoloration, warmth, erythema, or obvious effusion or instability.  While two post-surgical scars were noted, they was found to be painless and superficial, with no evidence of inflammation, edema, keloid formation, or other disabling effects.  In addition, contemporaneous vascular testing revealed normal vascular pulses in the Veteran's lower extremities.  Similarly, the Veteran's capillary refill rate remained less than three seconds, just as it had been prior to his operation, which was considered normal.  No other sensory, reflex, or motor deficits were shown. 

Pursuant to the Board's March 2010 remand, the Veteran was afforded a July 2010 VA examination in which he complained of progressively worsening right knee pain, stiffness, and weakness.  He also reported that his right knee frequently "gave way," but denied any other symptoms of instability.  Additionally, the Veteran reported that his right knee disorder was now productive of severe painful flare-ups, which were precipitated by prolonged walking, standing, squatting, sitting, jogging, climbing stairs, jumping, and carrying heavy objects, particularly in periods of cold weather.  The Veteran indicated that his flare-ups occurred on a weekly basis and lasted for one to two days at a time.  He further indicated that the flare-ups were alleviated through rest and prescription medication.  Nevertheless, the Veteran maintained that the overall worsening of his right knee symptoms required him to intermittently use a cane.  He also stated that his symptoms had resulted in increased tardiness and absenteeism in his job as an intelligence analyst.  Nevertheless, he acknowledged that he continued to be employed fulltime and had not missed more than a few days of work in the past year.

Just as he had at the time of his August 2007 examination, the Veteran exhibited normal levels of right knee flexion and extension of 140 degrees and 0 degrees, respectively.  He also demonstrated increased right knee pain on repetitive motion.  However, he did not display any additional right knee functional impairment due to weakness, fatigability, or instability.  Nor did he show any objective signs of right knee locking, grinding, effusion, or dislocation.  The Veteran tested positive on the McMurray's test for right knee instability and it was expressly noted that his meniscus was surgically absent.  

The VA examination included X-rays, which, in contrast to those taken at his pre-discharge examination, were negative for any degenerative changes characteristic of arthritis.  Nor was any evidence of inflammatory arthritis shown on clinical evaluation.  Instead, the July 2010 VA examiner assessed the Veteran with status-post medial meniscectomy and chondroplasty, with residual pain.  That examiner further opined that the Veteran's right knee disorder interfered with his ability to work and perform daily living activities, but was productive of no more than mild social and occupational impairment. 

The record thereafter shows that the RO sent the Veteran a March 2011 supplemental statement of the case expressly requesting that he submit any additional information or argument in support of his right knee claim.  However, the Veteran did not respond to that request.  Consequently, any additional information that may have been elicited in support of his claim has not been not obtained because of the his failure to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on a careful review of the record, the Board finds that the pertinent evidence since November 22, 2009, warrants the assignment of a separate 10 rating under Diagnostic Code 5257.  At the time of his July 2010 VA examination, the Veteran complained of right knee stiffness, weakness, and "giving way," which had progressively worsened since his November 2009 arthroscopic surgery.  Additionally, the Veteran reported that he intermittently used a cane to stabilize his right knee.  He also tested positive for instability on a McMurray's test and was found to have a surgically absent right knee medial meniscus on clinical examination.  That lay and clinical evidence collectively shows that, since his November 23, 2009 surgery, the Veteran's right knee disorder has been productive of mild instability for which a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

Conversely, the Board finds that the evidence of record does not show that the Veteran's right knee disorder has been characterized by moderate or severe instability during the period from November 23, 2009, to the present.  Indeed, no VA examiner or other treating provider during this period has characterized the Veteran's right knee instability as moderate or severe.  Nor has Veteran himself.  On the contrary, while he has complained of giving way, stiffness, weakness, and effusion, he has expressly denied any other symptoms of right knee instability, such as incoordination or locking.  Nor has he reported any episodes of dislocation or subluxation.  Moreover, clinical findings at the time of the Veteran's July 2010 VA examination were negative for gait abnormalities or any objective signs of clicking, snapping, grinding, locking, effusion, dislocation, marked instability, or recurrent subluxation.  The record does not otherwise show that such manifestations have existed throughout the relevant appeals period.  Accordingly, the Board finds no basis to assign any rating higher than 10 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

Nor is there any basis to assign a higher rating under the diagnostic codes governing limitation of motion.  Indeed, the results of the July 2010 VA examination, the only occasion during the relevant appeals period when range of motion testing was attempted, show that the Veteran is capable of right knee flexion to 140 degrees and extension to 0 degrees.  Those recorded ranges of motion fall within the criteria contemplated by 0 percent ratings under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under either of those diagnostic codes.

Additionally, there is no basis for awarding a higher rating under the diagnostic criteria pertaining to arthritis.  In contrast with the August 2007 examination findings, X-rays and related clinical testing administered at the July 2010 VA examination revealed no evidence of degenerative arthritis.  Even if such degenerative changes had been shown, however, the Board observes that the Veteran would be precluded from obtaining compensation under Diagnostic Code 5003 as he is already in receipt of a compensable rating under a different diagnostic code based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5259 (2010).  The Veteran has been assigned a 10 percent rating under Diagnostic Code 5259, which contemplates limitation of motion pertinent to the removal of the semilunar cartilage or meniscus.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5259 (2010).  Moreover, General Counsel Precedent Opinion VAOPGCPREC 9-98, which is binding on the Board, expressly holds that removal of the semilunar cartilage or meniscus may resolve restriction of movement caused by tears and displacements of the menisci and may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  Therefore, that General Counsel Precedent Opinion effectively provides that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As such, to assign a separate 10 percent rating , based on noncompensable limitation of motion with arthritis, would doubly compensate the Veteran for the same symptoms already considered in his rating under Diagnostic Code 5259 and, thus, violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).  Accordingly, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5003.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2010).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  While mindful that the July 2010 VA examiner noted the Veteran's reports of "severe" flare-ups of right knee pain, the Board observes that the use of such terminology by VA examiners, although an element to be considered, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  Additionally, the Board finds that the Veteran's subjective complaints of severe flare-ups, noted by the July 2010 VA examiner, were effectively offset by the contemporaneous clinical findings, which revealed objective evidence of pain following repetitive motion, but no pain with active motion and no additional functional limitation on repetition.  Moreover, the Board considers it significant that the Veteran indicated that his painful right knee flare-ups only occurred after certain activities, such as prolonged walking, standing, and sitting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, there is no evidence of record since November 23, 2009, which suggests that the functional effects of the Veteran's right knee disorder have gone beyond those contemplated in the 10 percent rating that he has already been assigned under the diagnostic criteria pertaining to limitation of motion.  Indeed, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating during the period in question or restrict his motion to a level warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Next, turning to the evidence of record regarding right knee scarring, the Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding the Veteran's right knee claims.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to consider 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran has already been assigned a noncompensable rating under that diagnostic code.  Additionally, he has already been awarded compensable ratings that encompass the functional limitations associated with his right knee.  Thus, an additional compensable rating may not be assigned under Diagnostic Code 7805.

Nor may a higher rating be assigned under the other diagnostic criteria pertaining to scars.  While the clinical evidence of record reflects that the Veteran has two small right knee scars resulting from his November 23, 2009, arthroscopic surgery, he has not contended, and the record does not otherwise show, that such scarring is painful or unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by breakdown, keloid formation, or altered pigmentation.  As such, a compensable evaluation is not possible under Diagnostic Codes 7801, 7802, 7803, or 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

The Board has considered whether a separate or higher rating is warranted under any other diagnostic codes pertaining to the knee.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the competent evidence of record since November 23, 2009, does not establish that the Veteran has any of those conditions or underlying symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2010).  

Nor does the record expressly demonstrate that the Veteran has been diagnosed or treated for dislocation of semilunar cartilage, which is rated under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  The Board acknowledges that, during this rating period, he has been treated for a menisical tear with surgical removal.  However, even to the extent that disorder can be characterized as dislocated semilunar cartilage, the evidence of record does not show that he has exhibited frequent locking, pain, and effusion in his right knee so as to warrant a higher 20 percent rating under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Moreover, the Board finds that the Veteran's demonstrated symptoms of right knee instability have already been accounted for by the rating assigned under the Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Thus, to also grant an additional rating under Diagnostic Code 5258 in this instance would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Additionally, the Board finds that the overall evidence of record does not show that the Veteran's right knee has been productive of neurological impairment in his lower extremities sufficient to warrant a higher rating at any time from November 29, 2009, to the present.  The Veteran has demonstrated vascular pulses and capillary refill rates that are within normal limits and has not displayed any marked sensory, reflex, or motor deficits.  Moreover, the Board finds that his subjective complaints of right knee weakness are effectively encompassed in the disability ratings he has already been assigned during the relevant appeals period.  Accordingly, he is not entitled to a separate rating under the peripheral nerve codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519; 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board can conceive of no other applicable diagnostic code that could be used to analogously rate the Veteran's right knee disorder.  Moreover, the Veteran himself has not alleged that the symptoms underlying his right knee disorder are ratable by analogy under a different diagnostic code.  Accordingly, the Board finds no other basis upon which to assign a separate or higher evaluation for the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In sum, the Board finds that the evidence of record shows that the Veteran's right knee disorder has warranted a 10 percent rating, but not higher, for arthritis with noncompensable limitation of motion from December 5, 2007, to November 22, 2009, and separate 10 percent ratings for symptomatic removal of semilunar cartilage and instability from November 23, 2009, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has indicated that his service-connected right knee disorder has been productive of increased tardiness and absenteeism and otherwise interfered with his ability to perform daily living activities.  However, the record shows that he works fulltime as an intelligence analyst and has retained gainful employment throughout the pendency of this appeal.  Moreover, there is no evidence that any of the Veteran's service-connected right knee symptoms have resulted in marked interference with employment beyond that contemplated in the schedular ratings that have been assigned during the relevant appeals period.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2010).

In this case, the competent evidence of record does not show frequent hospitalizations due to the Veteran's right knee disorder. Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for his right knee disorder.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations with respect to the Veteran's claim and afforded him the opportunity to testify at a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Entitlement to an initial increased rating of 10 percent, but not higher, for a right knee disorder based on noncompensable limitation of motion with arthritis under Diagnostic Code 5003 for the period from December 5, 2007, to November 22, 2009, is granted.

Entitlement to a separate rating of 10 percent, but not higher, for right knee instability for the period from November 23, 2009, to the present is granted.

Entitlement to a rating in excess of 10 percent for symptomatic removal of semilunar cartilage for the period from November 23, 2009, to the present is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


